Lyon, J. (dissenting):
I cannot concur in the conclusion reached in the foregoing opinion that Rheinwald was an employee and not an independent contractor. The contract under which the work was done was in writing, and by it Rheinwald agreed to paint signs on stable, office and shed for fifty dollars, and to replace, without charge, any defects which might appear within four years, and that should he use any materials other than those specified in the contract he should not be paid for any work or material; the work to be satisfactory to the owner when cpmpleted.
Rheinwald had done other job painting for the supply com*442pany, and on at least one previous occasion had performed the same kind of work for that company, for which he had been paid by the job, and which had not proved as lasting as it should have proven, hence the guaranty in the last contract. Rheinwald furnished his own paints and painting tools, which he kept in the cellar of his house; he used printed billheads on which his name, the word “ Signs ” and his place of residence were given; he employed his own capital; had the benefit of the profits from his work; did his work on his own time and whenever and in the manner in which he saw fit; was free under his contract to employ assistants in the work or do it alone as he wished, and in doing it was wholly exempt from any right whatever upon the part of the supply company to supervise its execution. In fact, Rheinwald was his own master, and was in no way whatever subject to the direction or control of the supply company, which was not engaged in the painting business but was a dealer in brick.
Appellant’s counsel conceded upon the hearing before the Commission that in case Rheinwald had assistants upon the work “that would take him out of the act absolutely — then he would become an independent contractor.” While, perhaps, such concession is not controlling, nothing whatever in the contract, directly or impliedly, prevented his hiring assistants to work upon the job, as before suggested. It also appears, from the following testimony given upon the hearing before the Commission, that this employment was not considered by the respondents as a subject of insurance: “ Q. [By Commission] Is that included in' the pay-roll submitted to the insurance-company ? A. It was not. Q. They did not pay that in insuring themselves ? A. No.” While, perhaps, what the respondents may have considered is not material upon the question of the liability of the respondents, it answers the suggestion that the insurance company, having been paid for carrying the risk, ought not now in fairness to question its liability.
While I fully concur in very much of what my learned associate has so well and ably said in the prevailing opinion as to the beneficent intent of the Workmen’s Compensation Law, and to the effect that it should be liberally construed to effectuate *443the purpose for which it was created, I cannot agree with him, in view of the evidence which was given before the Commission, that Rheinwald was an employee within the statute, but am forced to the conclusion that Rheinwald was an independent contractor, and hence that the majority decision of the Compensation Commission to that effect was correct and should be affirmed.
Howard, J., concurred.
Question certified answered in the affirmative; decision reversed, and the claim and the proceeding remanded to the Workmen’s Compensation Commission, with instructions to proceed to the computation and allowance of the claimant’s recovery under the statute.